Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application claims priority to application S.N. 62/741,519 (filed 10/04/18).
	The Preliminary Amendment filed 12/23/19 is entered.  Claims 1-7, 13, 15-23 are pending.
	The Drawings filed 10/14/19 are approved by the examiner.
	Applicant’s election of species:  bidentate Q; tridentate Z; in the Reply filed 06/21/22 is acknowledged.
	The IDS filed 07/11/22 has been considered.  An initialed copy accompanies this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claim 1, line 15, the claim terminology “of the crosslinked polymer” has no antecedent basis.
	In dependent claims 5 and 6, there is no definition for the dash lines “-----“ present in the recited moieties/monomers.  Additionally, in dependent claim 6, formula Vf, it appears that the central carbon atom of comonomer Z2 contains only three bonds.  Clarification is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 13, 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,466,839.
Initially, applicant definition of the claim term “network polymer” (i.e. crosslinked polymer formed by supramolecular complex comprising multiple linear chains…) at para 0067 of the instant specification is noted.  Likewise, the definition of “redox active” (i.e. chemical moiety capable of being reversibly oxidized or reduced in an aqueous environment) at para 0079 is noted.
	Otsuka et al 9,466,839 discloses an electrode active material for an electricity storage device, having a structure represented by following formula (1). In the formula (1), R1 to R6 each denote independently a hydrogen atom (except for a case where all of R1 to R6 denote hydrogen atoms), a halogen atom, an optionally substituted phenyl group, an optionally substituted heterocyclic group, or an optionally substituted hydrocarbon group having 1 to 4 carbon atoms:

    PNG
    media_image1.png
    368
    707
    media_image1.png
    Greyscale
.
The reference additionally discloses copolymer containing a linking unit “X” (Col 15):

    PNG
    media_image2.png
    312
    436
    media_image2.png
    Greyscale

wherein X denotes a linker.  The reference teaches repeat units (claimed variable m) of 4-100 and mw of 3K-50K (Col 16-17), each of which overlap with the ranges instantly claimed.  Additionally, the reference teaches redox potential of the polymers within the claimed range (e.g. greater than 0.5V) in Table 2.  Example 7 specifically discloses a bidentate/tridentate comonomer combination:

    PNG
    media_image3.png
    650
    674
    media_image3.png
    Greyscale
.  The above disclosed polymer specifically or inherently meets each of the instantly claimed limitations relating to monomer units Q and Z.  The reference differs from the instant claims in failing to specify the claimed water solubility of 1.0 microgram/ml of 1.0 or less.  However, the examiner respectfully submits that the skilled artisan would have to utilize only routine experimentation in order to arrive at a suitable solubility range in order to optimize both deposition properties and resultant electrical characteristics. [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  With respect to the dependent claims 13 and 15-23, the examiner respectfully submits that US ‘839 teaches the broadly claimed method of making the copolymer and addition of binder and conductive additive to form a resultant electrode/cell/battery (see US ‘839 examples; Col 22, lines 1-57).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
Dependent claims 2-4, 6 and 7 are allowable over the prior art.  Specifically, the prior art does not suggest the elected combination of bidentate monomer Q of formula III (claim 2) and tridentate comonomer Z.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                                                                                                                                                                                                                            



MK
September 29, 2022